DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2019/0393711) in view of Guccione (US2011/0260681), further in view of Non-Patent Literature: "HAVIT HV-MP851", hereinafter HAVIT.
Re claim 1, Chou teaches a multifunction wireless charging pad (wireless power-supplying mouse pad <10>, see Chou: Figs. 2, 6), comprising: 
a body (mouse pad body <102>), being provided with a pad area and a wireless charging area thereon (see Chou: [0019], [0043], Figs. 2, 6 regarding top of mouse pad body generally having an area part of the pad and area used for wireless charging by mousepad; note the claims do not further limit structure or function of areas, or any details regarding them being separate or what is present in each area, etc.); 
a circuit module (circuitry components within mousepad body, see [0043], Fig. 6), being accommodated in the body and coupled to computer providing a power source through an electrical connector (power connection port <120>, see [0044], Fig. 6 regarding connection to computer to receive power); wherein the circuit module comprises a main controlling unit (control unit <106>), a power supply unit (power converting unit <118>), a current monitoring unit (current-detecting unit <114>), and a first coil unit (charging coil <108>; see [0043-0044], Fig. 6); 
at least one lighting unit (light-emitting diode <122>), being connected to the body and coupled to a lighting driver unit (circuitry of control unit <106> for driving LED <122>, see [0043-0044], Fig. 6 regarding LED <122> generally part of mousepad body <102> and driven by control unit <106>, thus necessarily requiring circuitry for driving of the LED in the control unit); 

wherein the electricity is further transmitted to a coil element (induction coil of mouse <20>, not depicted, see [0043]) of the wireless chargeable electronic device through the first coil unit, the battery charging unit is enabled to charge the battery by using the electricity (see [0043] regarding converting wirelessly received energy to charge/store in the electricity storage unit of the mouse <20>)
wherein the lighting driver unit is coupled between the main controlling unit and the lighting unit (see Chou: [0044], Fig. 6 regarding control unit driving LED; note that although connection of separate control/driver parts is not explicitly shown, one of ordinary skill would understand that it is inherent or implied that circuitry used for driving would need to be connected directly to the LED and thus between the LED and other general control circuitry in the control unit; see also disclosure of Heathcock below for further example). See Chou: [0019-0022], [0043-0044], Figs. 2, 6.
Chou does not explicitly disclose the charging pad comprising a data base/memory and situation-choosing button set for controlling operation of the lighting unit as recited. Guccione, however, teaches that it is known in the art of wireless power chargers and also general user operated electronic devices for charging pads to be provided with a situation-choosing button 
Although Guccione further discloses that control circuitry may be implemented by suitable combination of hardware and software (see Guccione: [0040]), which would imply to those of ordinary skill having memory/data base for storing software instructions for control of the charger including various button/light operations as discussed, explicit details of a data base/memory is not provided. HAVIT, however, teaches that it is generally known in the art of consumer electronic devices such as electronic mousepads/computer accessories to have button control for integrated aesthetic lighting, with the pad including a data base/memory to store at least one light display data for corresponding operation of controlled lighting based 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou to incorporate the teachings of Guccione and HAVIT by including situation-choosing button set, data base, and corresponding lighting unit and its respective control operations as recited for purposes of providing well-known means to allow for user interaction and control of electronic device such as to turn device or charging operations on/off, request an indication of status, or even to directly control lights, with corresponding visual indication/feedback to user by the operation of lighting device to visually communicate requested operation is occurring or to provide corresponding status indication (see Guccione: [0032], [0034], [0038], Figs. 2, 3), use of data base/memory for storing the corresponding control data/instructions for lights as operated by a controller being a known, equivalent means to implement the lighting control operations/software instructions (see Guccione: [0040]) and further allowing for storing of data related to more advanced button operated control of lighting units for reasons such as providing aesthetically pleasing lighting in consumer electronic devices (see HAVIT: pg. 2, Adjustable RGB Lighting). Note the combination would also teach the data base/memory being coupled to the main controlling unit, given that the disclosure of HAVIT implies circuitry responsive to the button inputs and controlling the lighting in response would access and thus have electrical connection to the EEPROM memory (see HAVIT: pg. 2, Adjustable RGB Lighting), and similarly control circuits performing operations of Chou and Guccione would require electrical connection to access information of memory. Note also the additional Non-Patent 
Re claim 3, Chou in view of Guccione, further in view of HAVIT, teaches the multifunction wireless charging pad of claim 1, wherein the body comprises a bottom case and a cover (see Chou: [0019], [0043], Figs. 2, 6 regarding mousepad <10> and mousepad body <102> which necessarily has a bottom/bottom case and a top surface/cover; see also Guccione: Figs. 3-5 regarding further example of charger body containing electronics). Chou does not explicitly discuss the range of the specific power output by the power supply unit, though the power necessarily has some wattage. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the wireless charging pad of Chou in view of Guccione, further in view of HAVIT, to have the specific power be in a range between 5 watts to 120 watts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. Selection and optimization of power wattage being used in the electronic device would be a common design consideration based on user's intended application of the device, and the electrical capabilities or requirements of the electronic components used.
Re claim 4, Chou in view of Guccione, further in view of HAVIT, teaches the multifunction wireless charging pad of claim 1, and discloses the electrical connector may be for connecting to a computer (see Chou: [0044], Fig. 6). HAVIT further teaches that it is known in the art of electronic devices being supplied power by a computer or externally to have power 
Re claim 5, Chou in view of Guccione, further in view of HAVIT, teaches the multifunction wireless charging pad of claim 1, wherein the wireless chargeable electronic device is selected from the group consisting of mouse, tablet PC, smart watch, smart glasses, smart bracelet, and game controller (mouse <20>, see Chou: [0043], Fig. 6).
Re claim 14, Chou in view of Guccione, further in view of HAVIT, teaches the multifunction wireless charging pad of claim 3. Official Notice was previously taken and made of record that it is well known in the art of wireless power transmitters to provide a supporting portion, being disposed on the surface of bottom case used for adjusting the tilt angles and height of the body, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such feature for purposes of improving convenience of placing or positioning with respect to the wireless chargeable electronic device, improving comfort of a user using any device located on the body of the charging pad, and depending on the intended types of devices to be charged.
Re claim 15, Chou in view of Guccione, further in view of HAVIT, teaches the multifunction wireless charging pad of claim 1, wherein the lighting unit is selected from the .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2019/0393711) in view of Guccione (US2011/0260681), further in view of HAVIT, as applied to claim 1 above, further in view of Herbst (US2016/0064992).
Re claim 2
Chou in view of Guccione, further in view of HAVIT, does not explicitly disclose a current monitoring unit arranged and functioning as recited. Herbst, however, teaches that it is known in the art of wireless power transmitters being supplied by a power source to provide a current monitoring unit (current sense circuit <904>, processing device <428>) coupled between the main controlling unit and the electrical connector, for sampling at least one current signal transmitted between the main controlling unit and the electrical connector (see Herbst: [0062-0063], Fig. 9 regarding sensing circuit provided via cord to transmitter device); wherein the current monitoring unit transmits an over-current signal to the main controlling unit when finding that a current level of the current signal exceeds a threshold value (see [0064-0066], Figs. 9-10 regarding processing device <428> determining measured current exceeds threshold, result provided to portion of processing device for controlling dc-ac converter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chou in view of Guccione, further in view of HAVIT, to incorporate the teachings of Herbst by providing a current monitoring unit arranged and functioning as recited for purposes of ensuring the power transmitter does not draw current beyond limits/standards (see Herbst: [0063-0066]). Note also that which portion of control circuitry is considered part of the recited current monitoring unit or the main controlling unit is generally arbitrary since their structure is not specified, and one of ordinary skill would generally understand that it is implied that data and control signals would generally be passed to different parts of control circuitry performing different functions as needed.

Claims 6-8, 10-13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2019/0393711) in view of Guccione (US2011/0260681), further in view of HAVIT, further in view of Herbst (US2016/0064992), as applied to claim 2 above, further in view of Partovi (US2011/0050164).
Re claim 6, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, teaches the multifunction wireless charging pad of claim 2, but does not explicitly discuss providing wireless communication features as recited. Partovi, however, teaches that it is known in the art of wireless power transmitters for charging rechargeable device and connected to computer/power source (see Partovi: [0069-0070], [0171], Figs. 3, 26) to provide: a wireless communication unit (see Partovi: [0073], [0075], Fig. 3 regarding separate communication unit with data coil; note all circuitry is powered and thus connected to input AC or DC power supplies for the host device/charger), being coupled to the current monitoring unit; and a data modulation/demodulation unit (see Partovi: [0069-0071], Fig. 3 regarding host device/charger having data communication circuitry such as Modem for wired communication to outside networks/devices; note also that it is generally known for electronic communication to involve encoding/decoding information electronically in some form with corresponding circuitry), being coupled to the current monitoring unit and electrically connected to the situation-choosing button set; wherein the body is further provided with a wireless signal transmitting area (see Partovi: [0070-0072], Fig. 3 regarding wireless communication from charger to receiver while being in charging area); wherein the wireless chargeable electronic device is able to communicate with the computer through the wireless communication unit, to enable a function setting and a data transmitting of the wireless chargeable electronic device 
Re claim 7
Re claim 8, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 6, further comprising: a full-bridge type controlling unit, being coupled to the power supply unit and the first coil unit (see Herbst: [0069], Fig. 9 regarding use of H bridge as DC-AC converter for powering wireless power transmission coil, and corresponding switch control circuitry; it would be obvious to incorporate the components as known means for driving a wireless power transmission coil for inductive power transmission for purposes of providing controllable AC driving power magnitudes); an output port (see Partovi: [0069-0071], [0175], Figs. 3, 26 regarding host device/charger having wired data communication line to external devices such as to computer thereby requiring corresponding port), being coupled to the data modulation/demodulation unit; and an input port (Chou: power connection port <120>, see Chou: [0044] regarding power input from computer; see also Partovi: [0069] regarding use of cables corresponding to the port as the electrical connector), being coupled to the current monitoring unit and used for connecting to the computer; wherein the wireless chargeable electronic device is able to communicate with the computer through the output port, so as to enable the main controlling element disposed in the wireless chargeable electronic device to carry out a data transmission and a function setting of the wireless chargeable electronic device (see Partovi: [0069-0072], [0175], Figs. 3, 26 regarding data communication from receiver/mobile device wirelessly to charger and then to connected computer or other external devices as controlled by respective controllers of the mobile device).
Re claims 10-11, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 6, 
Re claim 12, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 11, wherein situation light is selected from the group consisting of enable wireless charging light, disable wireless charging light, warning light, breath light, rainbow light, game light, emotion light, and wireless charging status light (see Guccione: [0032], [0034], [0038] regarding status indicator lights indicating that device or wireless charging is active and other status lights; see also HAVIT: pg.2 regarding Adjustable RGB Lighting patterns that can be selected from; note the claim as currently recited only requires one of the lights in the alternative, does not require any details of components being operated as part of a selection process, and does not actually limit the appearance of the named lights).
Re claim 13, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 11, wherein the situation-choosing button set transmits a chosen signal to the data modulation/demodulation unit, the data modulation/demodulation unit modulates the chosen signal to a status code, and the lighting driver unit drives the lighting unit to emit the 
Re claim 17, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 10, wherein situation sound is selected from the group consisting of enable wireless charging sound, disable wireless charging sound, warning sound, and music (see Guccione: [0032], [0034], [0038] regarding status indicator sounds indicating that device or wireless charging is active and other corresponding status sounds; note the claim as recited merely names some sounds but does not actually limit the actual sound or when it should occur).
Re claim 19, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, further in view of Partovi, teaches the multifunction wireless charging pad of claim 6, wherein the wireless communication unit is a near field communication unit (see Partovi: [0073], [0075], Fig. 3 regarding wireless communication which may use NFC/Near-field communication protocols).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2019/0393711) in view of Guccione (US2011/0260681), further in view of HAVIT, further in view of Herbst (US2016/0064992), as applied to claim 2 above, further in view of Zhu (US2014/0132206).
Re claim 16, Chou in view of Guccione, further in view of HAVIT, further in view of Herbst, teaches the multifunction wireless charging pad of claim 2, but does not explicitly discuss providing solar panel operating with other components as recited. Zhu however, teaches that it is known in the art of wireless power transmitters (see Zhu: [0015-0016], Figs. 1-2) for the circuit module further comprises: an energy storing unit (battery <70>, see Zhu: .

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.
In general, Applicant is reminded that claim language is given its broadest reasonable limitation in English during examination, and that even if further structural or functional limitations are described in the Specification/Drawings they will not further limit the claims unless explicitly recited in the claims. Unless a term refers to a standard, well-defined structure, merely adding names to an element generally does not limit the structure/function of the element under broadest reasonable interpretation until such structure/function is explicitly claimed. Applicant is also reminded that determinations of obviousness are made based on the understanding of one of ordinary skill in the art. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See also MPEP: 2141.03. Applicant may also consider the Non-Patent Literature products as well as previously cited references regarding known prior art products and level of skill in the art.
Regarding arguments concerning differences between particular claimed features and disclosure of Chou, Applicant's arguments are unpersuasive. Applicant alleges that Chou does not teach the body having pad area and wireless charging area thereon, however as discussed in the rejection and previously explained, the claim language under broadest reasonable 
Regarding arguments that Guccione does not disclose further limitations regarding the situation-choosing button set and the lighting unit emitting a corresponding situation through pressing the situation-choosing button set, the arguments are unpersuasive for similar reasons. As currently recited and under broadest reasonable interpretation, the name "corresponding situation light" does not require any further limitation of the light as explained above if no further recitation is made as to the particular circumstances in which the light operates or the specific manner in which the light is emitted. There is no actual recitation of what these "situations" refer to, no recitation of any selection between multiple options, or any other limitations beyond that pressing some button set results in emitting some light from the 
Regarding arguments that combination of Guccione with Chou renders prior art invention unsatisfactory for its intended purpose, the argument is unpersuasive. First, Applicant mischaracterizes the proposed modification in light of Guccione, which is applied to teach general use of buttons and light interface, not the other features which Applicant appears to reference. See rejection of claim 1 above for details of proposed modification with respect to teachings of Guccione. Second, the proposed combination does not render the prior art unsatisfactory for its intended purpose in the manner described in MPEP: 2143.01, Section V, since the modification proposed does not go against or destroy the basic functions of Chou.
Regarding arguments concerning claim 12 specifying types of situation lights, and other arguments concerning the "game light" or other light names, the arguments are not persuasive. As explained in the rejection above, the claim as currently recited only requires the situation light be one of the listed lights in the alternative, one of the alternatives being a wireless charging status light. There is no recitation of control operations or elements being operated for this selection, and as discussed above there is generally little limitation on the operation of the situation light as currently drafted. There is also no actual limitation of many of the lights aside from generally naming them, which under broadest reasonable interpretation provides no further limitation to the type of light. For example, the name "game light" by itself under broadest reasonable interpretation provides no limitation if this means a particular color light, what conditions cause this light to emit or not, etc. It is further noted that the presently cited 
Regarding arguments against Heathcock, the arguments are moot since the reference is not presently applied in the current prior art rejection, the features of light display data and associated data base/memory being taught by HAVIT as discussed above. Note that HAVIT is presently relied upon since it overall appears to be more pertinent to the features Applicant may intend, even though they are not necessarily required by the claim language at present.
Regarding general allegation that Guccione is in a different field from the present application, the argument is unpersuasive. A general allegation that prior art is not analogous due to one of multiple classification symbols being different is improper without actual consideration of the actual disclosure of each reference and how it relates to the invention. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. See also MPEP 2141.01(a). As discussed above, Guccione relates to wireless power transmission pads which is in the same field as the invention in that the invention is also a wireless power charging pad (intended to also function as a mousepad), and also relates to consumer electronic devices and their basic features such as user interface and control by buttons/lights. It is also noted the claims do not actually recite operation as a mousepad, and such feature would also be only intended use of a pad without additional structure recited in relation.
In summary, it is reemphasized that the majority of Applicant's arguments are unpersuasive since they argue intended features which are not actually required by the claim language under broadest reasonable interpretation at present. Even if such features were more explicitly recited though, it is noted that at present the prior art appears to suggest that such features are known in the art (see for example HAVIT and other NPL regarding electronic mousepads with customizable and button controlled lighting). Considering how common and necessary it is to provide user interface functions such as lights, sounds, and button controls in essentially all consumer operated electronic devices including wireless power transmitting pads and electronic mousepads/computer accessories, incorporating such features for their individual functions/benefits would appear to be generally be obvious to those of ordinary skill. Merely combining many known features together performing their respective expected and predictable functions would generally be considered obvious to those of ordinary skill in the art. At present it is not apparent how any combination of these known features would be beyond an obvious design option for an electronic device. If Applicant wishes to discuss or better understand the office action or scope of the claim language then Applicant is encouraged to contact the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakla (US2020/0036205) discloses other LED illuminated wireless charging surface with patterns stored in memory. Non-Patent Literature (NPL): "ENHANCE LED Gaming Mouse Pad", "Razer Firefly", "XG-MP523 Lumen" disclose other button-controlled LED electronic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                           
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836